Title: To Benjamin Franklin from the Abbé Dubois, 21 November 1778
From: Dubois, abbé ——
To: Franklin, Benjamin


Monsieur
à Nancy le 21 Nov. 1778. Ruë de la Boucherie
Permettez que je mette sous les yeux de V.E. une feuille du journal de Lorraine, où j’ai inséré un petit morceau de Poësie, qui a aumoins le mérite de ne vous être pas indifférent. Vous y verrez qu’aux extrémités du Royaume les François parlent de votre République ainsi qu’ils en parlent à Paris, avec la même estime et le même intérêt. Je ne croi pas qu’aucun Peuple de l’Europe, hors le Peuple ingrat dont vous vous étes séparés, ait vû sans admiration la conduite et les succès des Etats unis. Jamais aucune République ne s’est formée sous de plus beaux auspices. Les vertus, la liberté, la valeur, et, ce qui n’est encore jamais arrivé dans le Monde, les sciences et les Arts ont présidé à sa naissance: et elle aura aux yeux de la Postérité un avantage, dont pas une Nation ne sauroit se glorifier, de n’avoir point à rougir de son origine, et de pouvoir ecrire l’histoire véritable des heros et des savans qui lui ont donné l’existence. Le Nom de Franclin déja immortel dans l’Empire des Talens et de la Philosophie, y brillera parmi les plus grands noms de l’Amérique: et il apprendra aux siecles futurs qu’on peut être tout à la fois et un grand homme de Lettres, et un grand homme d’Etat. Agréez, Monsieur, l’hommage que rend ici à votre gloire et à celle de vos concitoyens, un inconnu qui vous honore et qui vous révère: et qui ose vous le dire, ne pouvant plus tenir secrets la haute Estime et le profond respect avec les quels il a l’honneur d’être De V. E. le Très humble et très obèissant serviteur
L’abbè DuBois
